In determining whether to dissolve a corporation, a trial court exercises a large discretion, "to be governed by its judgment, fairly exercised upon the facts before it, as to what, upon the whole, is wisest and best for all concerned." Ray v. Robert Price Coal Co., 80 Conn. 558, 561,69 A. 355. In this case the trial court found that religious and personal differences between two factions of the society are so tense and deep seated that it has been and will be impossible to conduct meetings of the society or religious ceremonies in a harmonious manner; that the trouble and dissension within the society have prevented and will prevent the society from carrying out the purposes for which it was formed; and that the continuation of the society under these *Page 543 
conditions is of no purpose or value and is and will be detrimental to the welfare of the members and the community. These findings are supported by the evidence, and a decision based upon them that the corporation should be dissolved cannot reasonably be held to have been rendered in abuse of the discretion vested in the trial court.
In this opinion BROWN, J., concurred.